                              UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA
                                     DURHAM DIVISION


DANIELLE SEAMAN, individually
and on behalf of all others similarly            Case No. 1:15-cv-00462-CCE-JLW
situated,                                        PLAINTIFF’S OPPOSITION TO
                                                 DUKE’S MOTION FOR LEAVE TO
                  Plaintiff                      FILE RESPONSE TO STATEMENT OF
                                                 INTEREST OF THE UNITED STATES
            v.                                   OF AMERICA, AND OPPOSITION TO
                                                 DUKE’S SUGGESTION THAT THE
DUKE UNIVERSITY; DUKE                            COURT INVITE THE STATE OF
UNIVERSITY HEALTH SYSTEM,                        NORTH CAROLINA TO SUBMIT AN
INC.; and DOES 1-20,                             AMICUS CURIAE BRIEF
                  Defendants.


            The Court should deny Duke’s motion for leave to file a response to the Statement

of Interest of the United States of America (Dkt. 328), and reject Duke’s “suggestion”

that the Court invite the State of North Carolina to submit an amicus curiae brief (Dkt.

329).

I.          Duke Should Not Be Allowed To File A Post-Argument Brief On Matters
            Duke Has Already Addressed

            The Statement of the United States concerns issues raised in three pending

motions: (1) Duke’s motion for application of the rule of reason; (2) Duke’s motion for

summary judgment on state action immunity; and (3) Dr. Seaman’s motion for summary

judgment on state action immunity. With respect to Duke’s motion for application of the

rule of reason, Duke has already filed two briefs (3,988 words total) in support of its

1702641.1                                       -1-



        Case 1:15-cv-00462-CCE-JLW Document 337 Filed 03/08/19 Page 1 of 5
position, while Dr. Seaman has filed one brief (2,774 words). The parties’ cross motions

for summary judgment are supported by another four briefs (nearly 15,000 words total).

Duke now seeks an additional brief, and an additional 3,250 words of argument, to be

filed within 10 days after the March 12, 2019 oral argument on the substantive motions.

            Duke contends that it should be allowed to file a post-argument brief because the

Statement of the United States is 7,675 words long and was filed on March 7, 2019. This

is an appropriate length given that the Statement addresses over 20,000 words of

argument by the parties, and conforms to the word limits the Court set for the parties’

first round of briefs on these issues (Dkt. 280). The Statement of the United States is also

timely. Over a month ago, on February 6, 2019, the United States filed a Notice of Intent

to File a Statement of Interest. (Dkt. 306.) In that Notice, the United States said it would

file a Statement “before the March 12, 2019 hearing on the motions.” (Dkt. 306 at 2.)

That is what the United States did, and this came as no surprise to Duke. Duke

acknowledges that the United States did not have the completed briefing from the parties

until February 22, 2019. (Dkt. 328 at 2 n.1.) The United States filed its Statement less

than two weeks later.

            But it is not the number of words or when those words were filed that can justify a

post-argument brief from Duke. The relevant question is whether the United States

submitted new evidence or unexpected arguments in its Statement. The United States did

not submit evidence, and its arguments are very similar to those made by Dr. Seaman in

her briefs to which Duke has already had ample opportunity to respond. There is nothing

1702641.1                                       -2-



       Case 1:15-cv-00462-CCE-JLW Document 337 Filed 03/08/19 Page 2 of 5
in the Statement of the United States that should surprise Duke. Dr. Seaman and the

United States have made very similar arguments and have relied upon many of the same

cases. If Duke seeks to separately comment on the Statement of the United States, Duke

will have an opportunity to do so at the March 12, 2019 oral argument, just as Dr.

Seaman will have an opportunity to respond to arguments Duke made for the first time in

its reply in support of its motion to apply the rule of reason.

            These issues have been thoroughly briefed. At the conclusion of oral argument,

the motions should be submitted for decision.

II.         The Court Should Not Ask The State of North Carolina To Submit An
            Amicus Brief

            Duke also asks this Court to “invite the State of North Carolina to submit an

amicus curiae brief on the issue of the application of the state action immunity doctrine

to the University of North Carolina.” (Dkt. 329 at 1.) There is no basis for this eleventh

hour suggestion under the Local Rules, which require amicus curiae to move for

permission to file, and to “set forth why an amicus brief is desirable and why the matters

asserted are relevant to the disposition of the case.” L.R. 7.5(b).

            If the State of North Carolina wanted to provide its views on this issue, it has had

over three years to do so. The application of the state action immunity doctrine has been

at issue in this case since Duke and Dr. Roper moved to dismiss the complaint on

October 15, 2015. (Dkt. 28 and 30.) The parties filed five briefs on the Rule 12 motions

(Dkt. 29, 31, 32-34); the Court ruled on those motions, denying state action immunity

(Dkt. 39); Duke sought appellate review (Dkt. 42); Dr. Seaman answered and a three
1702641.1                                        -3-



       Case 1:15-cv-00462-CCE-JLW Document 337 Filed 03/08/19 Page 3 of 5
judge panel of the Fourth Circuit unanimously denied Duke’s petition (Dkt. 50); and the

parties filed four additional briefs regarding cross motions for summary judgment (Dkt.

331 and 334). Duke has had over three years to reach out to the State of North Carolina

and suggest that the State seek to file an amicus brief under Local Rule 7.5. Duke has

either not done so, or Duke has tried and failed.

            Further, Duke does not explain what information the Court lacks that the State of

North Carolina can supply, or how an amicus brief from the State of North Carolina

could be prepared and filed before oral argument on March 12, 2019. There is no

missing information or argument. The Court has ample briefing and a full record.

            The Court should decline Duke’s suggestion.

Dated: March 8, 2019                     Respectfully submitted,
                                         /s/ Dean M. Harvey

                                         Kelly M. Dermody*
                                         Brendan P. Glackin*
                                         Dean M. Harvey*
                                         Anne B. Shaver*
                                         Yaman A. Salahi*
                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                         275 Battery Street, 29th Floor
                                         San Francisco, CA 94111-3339
                                         Telephone: (415) 956-1000
                                         Facsimile: (415) 956-1008
                                         kdermody@lchb.com
                                         bglackin@lchb.com
                                         dharvey@lchb.com
                                         ashaver@lchb.com
                                         ysalahi@lchb.com
                                         *admitted pursuant to LR 83.1(d)




1702641.1                                       -4-



       Case 1:15-cv-00462-CCE-JLW Document 337 Filed 03/08/19 Page 4 of 5
                                Robert M. Elliot (State Bar No. 7709)
                                ELLIOT MORGAN PARSONAGE, P.A.
                                426 Old Salem Rd.
                                Winston-Salem, NC 27101
                                Telephone: (336) 724-2828
                                Facsimile: (336) 714-4499
                                Email: rmelliot@emplawfirm.com




1702641.1                             -5-



       Case 1:15-cv-00462-CCE-JLW Document 337 Filed 03/08/19 Page 5 of 5
